DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,231,686 hereinafter referred to as Zuniga. Zuniga discloses a foldable support base (see fig. 1) for a foldable furniture with a flexible user support platform, comprising: a first support frame, which comprises: a first load member 68; a first side frame member 69 pivotally connected to the first load member, wherein a top portion of the first side frame member is pivotally connected to a first load pivot joint along the first load member, and wherein a first load section of the first load member extends beyond the first load pivot joint, which is pivotable about the first load pivot joint towards a center of the first support frame; a second load member 68; a second side frame member 69 pivotally connected to the second load member, wherein a top portion of the second side frame member is pivotally connected to a second load pivot joint along the second load member, and wherein a second load section of the second load member extends beyond the second load pivot joint, which is pivotable about the second load pivot joint towards a center of the first support frame; a first collapsible connecting frame 75, 77, 78, 80 pivotally connected at a first side 80 to a proximate end of the first load member and the first side frame member, and pivotally connected at a second side to a proximate end of the second load member and the second side frame member, and wherein the collapsible connecting frame can be configured between an extended configuration in which the first and second side frame members are spread to spaced apart from each other and a collapsed configuration in which the first side frame member is brought close to the second side frame member; and a supplemental support frame coupled to the support frame to complete the foldable support base, wherein the first and second load sections of the first and second load members are configured for removably attaching a flexible user support platform 17, 18 therebetween, and wherein a load on the flexible user support platform results in a force component pulling on the load sections of the first and second load members to cause the first and second load members to pivot about the respective first and second load pivot joints in a direction towards the flexible user support platform, thereby biasing the first collapsible connecting frame to keep the first and second side frame members to be spaced apart to maintain the first collapsible connecting frame in the extended configuration.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,631,648 hereinafter referred to as Tsai. Tsai discloses a foldable support base 70 for a foldable furniture with a flexible user support platform, comprising: a first support frame, which comprises: a first load member 106; a first side frame member 104 pivotally connected to the first load member, wherein a top portion of the first side frame member is pivotally connected to a first load pivot joint along the first load member, and wherein a first load section of the first load member extends beyond the first load pivot joint, which is pivotable about the first load pivot joint towards a center of the first support frame; a second load member 306; a second side frame member 304 pivotally connected to the second load member, wherein a top portion of the second side frame member is pivotally connected to a second load pivot joint along the second load member, and wherein a second load section of the second load member extends beyond the second load pivot joint, which is pivotable about the second load pivot joint towards a center of the first support frame; a first collapsible connecting frame 601, 602 pivotally connected at a first side (see fig. 2 & 3) to a proximate end of the first load member and the first side frame member, and pivotally connected at a second side (see fig. 2 & 3) to a proximate end of the second load member and the second side frame member, and wherein the collapsible connecting frame can be configured between an extended configuration in which the first and second side frame members are spread to spaced apart from each other and a collapsed configuration in which the first side frame member is brought close to the second side frame member; and a supplemental support frame coupled to the support frame to complete the foldable support base, wherein the first and second load sections of the first and second load members are configured for removably attaching a flexible user support platform 701, 702 therebetween, and wherein a load on the flexible user support platform results in a force component pulling on the load sections of the first and second load members to cause the first and second load members to pivot about the respective first and second load pivot joints in a direction towards the flexible user support platform, thereby biasing the first collapsible connecting frame to keep the first and second side frame members to be spaced apart to maintain the first collapsible connecting frame in the extended configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673